DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Pursuant to the amendment dated 08/11/2022, new claims 24-36 have been added.  Claims 1-36 are pending and under current examination.  

With regard to the rejection of claim 1 under 35 USC 112(b), applicant’s arguments filed 08/11/2022 were persuasive, see pages 9-10.  With regard to the rejection of claim 14 under 35 USC 112(d), applicant’s arguments filed 08/11/2022 are persuasive, see page 11.  With regard to the rejections of the claims under 35 USC 103 as unpatentable over Toledano ‘889, Toledano ‘927, Shevachman, and Toledano ‘985, these rejections have been withdrawn in view of Applicant’s statements on pages 23-31 of the remarks filed 08/11/2022 to disqualify these publications as prior art.

Claim Objections
Claim 1 is objected to because of the following informalities:  An article is missing preceding the phrase “pharmaceutical composition” in line 12.  Amending the claim to recite “the pharmaceutical composition would be remedial”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over 

claims 1-25 of U.S. Patent No. 10,933,046; 
claims 1-24 of U.S. Patent No. 10,945,987; and
claims 1-12 of U.S. Patent No. 9,687,465

in view of Sertchook et al. (US 2017/0281571; publication date: 10/05/2017; cited in the IDS filed 09/30/2020)

Inter alia, the claims of the ‘046, ‘987, and ‘465 patents embrace a method for treating rosacea, including erythematotelengietatic, papulopustular, phymatous, or ocular rosacea (the ‘465 specification indicates that the term “rosacea” embraces at least erythematotelengietatic and papulopustular rosacea: col 1, lines 15-20 “characterized by telangiectatic erythema, dryness of the skin, papules and pustules”), comprising topically applying to the skin of a rosacea patient a composition comprising as the sole active ingredient 2.5 - 10 % by weight  encapsulated and/or microencapsulated benzoyl peroxide in an extended release formulation (claim 1 of the ‘465 application indicates that the BPO shows an extended release profile “60% w/h” dissolution rate) in a cream or emulsion that has a fatty or oily phase once daily for 12 weeks and measuring the outcome (see col 4, lines 15-19 of the ‘465 patent, which indicates by an example method that the term “administering” embraces treatment of at least 12 weeks, moreover, it would have been prima facie obvious for one having ordinary skill at the effective filing date of the instant invention to determine the length of time required to see an effect of the BPO used to treat rosacea as this is the objective of the method).  Turning to the specifications to determine the scope of “encapsulated or microencapsulated” (‘987 patent and ‘046 patent) “shell comprising at least one inorganic polymer” (‘465 patent), the shell of the microcapsule comprises at least one inorganic polymer. In some other embodiments, said inorganic polymer of said shell is a metal oxide or semi-metal oxide shell (layer).
The claims of the ‘046, ‘987, and ‘465 patents do not measure outcome in terms of erythema as required by the instant claims.  
Sertchook discloses a method of treatment of rosacea and a composition for topical use for treating rosacea and symptoms and conditions of rosacea (title abstract).  The composition is administered topically to the skin (0019) in a physiologically acceptable medium (i.e. a carrier; 0042). The composition contains from about 2.5 to 5 weight % of benzoyl peroxide (BPO) as the single pharmaceutical active agent in the composition (0018).  In example methods, a clinical trial is disclosed wherein the composition is applied once daily for 12 weeks and a 1% or 5% BPO gel is compared to vehicle alone (0185).  Sertchook reports outcomes of the clinical trial using the Investigator Global Assessment (IGA).  Patients were assessed specifically for inflammatory lesions (papules and pustules) at screening, baseline, weeks 4, 8, and 12, and for erythema, and telangiectasia at baseline and weeks 4, 8, and 12 (end of study).  Thus, Sertchook discloses a method nearly identical to the method of the  ‘046, ‘987, and ‘465 patents.
With regard to the intended outcomes recited in claim 1 of achieving a percentage decrease of about 60% in a population exhibiting moderate to severe erythema symptoms when measured at about 12 weeks after initial treatment of the population with the pharmaceutical composition, and wherein the percentage decrease in the population exhibiting erythema symptoms after treatment with pharmaceutical composition is at least about 10% to about 30% higher than a corresponding decrease in the population exhibiting erythema symptoms after treatment with a vehicle alone; of claim 2 wherein the percentage decrease in the population exhibiting erythema symptoms after treatment with pharmaceutical composition is at least about 18% higher than a corresponding decrease in the population exhibiting erythema symptoms after treatment with a vehicle alone; of  claim 13 wherein after about 2 weeks of treatment with the pharmaceutical composition there is no increase in erythema symptoms; and claim 14  wherein the number of patients with no erythema symptoms does not increase after treatment for about 2 weeks with the pharmaceutical composition:  Sertchook does not report the outcome of treatment on erythema but all of the active method steps recited in the instant claims are disclosed by Sertchook.  Specifically, Sertchook discloses steps of topically administering to a patient suffering from rosacea a composition comprising BPO as the sole pharmaceutically active agent and containing BPO at 5% by weight in a pharmaceutically acceptable carrier for 12 weeks.  The claimed invention differs from Sertchook only in the reported outcome of treatment, as noted above.  As all of the active method steps disclosed by Sertchook fall within the scope of the instant claims, the examiner considers the requisite outcome to be inherent.  In the alternative, the intent of Sertchook is to treat the rosacea and erythema derived therefrom, and BPO is disclosed to be effective for this purpose.  It also would have been prima facie obvious to optimize dose, timing of administration, and vehicle to maximize efficacy, including reducing erythema, and minimize side effects.  Specifically it would have been obvious to seek an amount and dosing schedule of BPO that would be effective without causing irritation, and to select a vehicle that reduces inflammation and irritation by testing several doses, and administration schedules and by including inactive ingredients in the vehicle that are known to be soothing to skin.  By reducing inflammation and irritation, one would reduce erythema (i.e. redness).  Sertchook evaluates two different doses and reports improvement in mean IGA at the 1% dose and the 5% dose over vehicle control (0195 and figure 1), thus there appears to be a relationship between dose and efficacy, although not for all measures: the 1% gel was comparable to the 5% gel in terms of mean inflammatory lesion count (figure 2).  Sertchook also discloses that BPO has been associated with irritation and intolerance (e.g. 0015 and 0036), therefore one of ordinary skill would have been aware that there are dose-limiting toxicities associated with BPO, in addition to the direct correlation between percent BPO and overall IGA shown in figure 1.  Sertchook also explains the following (0024): 
It has been found by the inventors of the present application that a composition comprising BPO, having dissolution rate of less than about 80%/h provides a safer and more effective treatment of rosacea with respect to the tolerance and adverse effect as compared with compositions having similar amount of pharmaceutical active agent with faster dissolution. It was shown by the inventors of the application that as the dissolution rate of BPO is lowered to less than 80%/h the treatment of a chronic skin disease such as rosacea, including its symptoms and conditions associated therewith, was dramatically improved since the controlled release of the pharmaceutical active agent was slow enough to allow for controlled and slow release of the pharmaceutical active agent over a prolonged period of time, releasing an amount of BPO able to treat the disease, symptoms and/or conditions associated with rosacea, but on the other hand not allowing for intolerance or adverse effects to appear.

In view of this disclosure, one having ordinary skill in the art would have reasonably expected to be also able to optimize BPO release rate in order to maximize efficacy (whether in terms of the IGA reported by Sertchook, or in terms of decrease in erythema).  Finally, Sertchook discloses adding the “calmative” class of excipients (0041), which one having ordinary skill would have recognized could have been included in the composition to reduce the irritating effect of BPO and thereby decrease redness (i.e. erythema).  Thus, the examiner considers it prima facie obvious to have optimized the treatment protocol to achieve the intended outcomes recited in the claims.  
With regard to claim 3, as noted above, in certain embodiments BPO is the sole pharmaceutical active ingredient in the composition.
With regard to claims 4 and 15, as noted above, an example composition contains 5% BPO.  
With regard to claims 5 and 16, the composition may be a suspension (0044).  
With regard to claims 6 and 17, Sertchook discloses treating patients with mild to severe facial rosacea patients and no mention is made of the patient have failed a prior therapy, therefore the examiner considers this to embrace using the BPO as a first line of therapy.  
With regard to claims 7 and 18, Sertchook discloses treating papulopustular rosacea (0034).
With regard to claims 8 and 19, the composition may be a cream or emulsion (0043).
With regard to claims 9-12 and 20-23, the composition provides extended release (figure 3; “the controlled release of the pharmaceutical active agent was slow enough to allow for controlled and slow release of the pharmaceutical active agent over a prolonged period of time” 0024).  The controlled release is achieved by encapsulating (0029) and/or coating the BPO (0073). 
With regard to claims 28-31, Sertchook discloses that encapsulation or microencapsulation with a metal oxide inorganic polymer shell is one means to provide controlled release but any means of controlled release of the BPO would be suitable (e.g. microsponges; 0069-0072).  It would have been prima facie obvious to use a different controlled release system for BPO, such as microsponges, because these would also accomplish the goal of slowing the release of the BPO from the composition to levels below those that cause irritation to the skin, as described at Sertchook’s para 0024.  

Claims 1-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over 

claims 7, 99-13, and 21-24 of copending Application No. 15/879,600;
claims 1-29 of copending Application No. 16/794,657;
claims 1-12 of copending Application No. 16/794,692;
claims 1-5, 7-10, 14-20, 22-25, 29, and 30 of copending Application No. 16/794,809;
claims 1-16 of copending Application No. 16/794,887;
claims 1-20 of copending Application No. 16/794,923;
claims 1-4 of copending Application No. 17/016,542;
claims 1-29 of copending Application No. 17/154,689;
claims 1-29 of copending Application No. 17/156,941; and
claims 1-24 of copending Application No. 17/541,847;

in view of Sertchook et al. (US 2017/0281571; publication date: 10/05/2017; cited in the IDS filed 09/30/2020)

Inter alia, the claims of the ‘600, ‘657, ‘692, ‘809, ‘887, ‘923, ‘542, ‘689, ‘941, and ‘847 applications embrace a method for treating rosacea, including erythematotelengietatic, papulopustular, phymatous, or ocular rosacea (the ‘542 specification indicates that the term “rosacea” embraces at least erythematotelengietatic and papulopustular rosacea: see page 1), comprising topically applying to the skin of a rosacea patient a composition comprising as the sole active ingredient 2.5 - 10 % by weight  encapsulated and/or microencapsulated benzoyl peroxide in an extended release formulation in a cream or emulsion (i.e. a composition containing a fatty or oily phase; see page 7 of the ‘542 specification, which indicates that the term “composition” embraces emulsions or creams) once daily for 12 weeks (see page 7 of the ‘600 specification and page 6 of the ‘542 specification, where an example describes treatment for at least 12 weeks) and measuring the outcome. The ‘600 (page 12), ‘657 (page 25), ‘692 (page 23), ‘809 (page 26), ‘887 (page 18), ‘689 (page 29), ‘941 (page 27), and ‘847 (page 27) specifications, claim 23 of the ‘923 application, and claim 3 of the ‘542 application indicate that capsule or microcapsule embraces a layer of metal oxide or semi-metal oxide.
The claims of the ‘600, ‘657, ‘692, ‘809, ‘887, ‘923, ‘542, ‘689, ‘941, and ‘847 applications do not measure outcome in terms of erythema as required by the instant claims.  
Sertchook discloses a method of treatment of rosacea and a composition for topical use for treating rosacea and symptoms and conditions of rosacea (title abstract).  The composition is administered topically to the skin (0019) in a physiologically acceptable medium (i.e. a carrier; 0042). The composition contains from about 2.5 to 5 weight % of benzoyl peroxide (BPO) as the single pharmaceutical active agent in the composition (0018).  In example methods, a clinical trial is disclosed wherein the composition is applied once daily for 12 weeks and a 1% or 5% BPO gel is compared to vehicle alone (0185).  Sertchook reports outcomes of the clinical trial using the Investigator Global Assessment (IGA).  Patients were assessed specifically for inflammatory lesions (papules and pustules) at screening, baseline, weeks 4, 8, and 12, and for erythema, and telangiectasia at baseline and weeks 4, 8, and 12 (end of study).  Thus, Sertchook discloses a method nearly identical to the method of the ‘600, ‘657, ‘692, ‘809, ‘887, ‘923, ‘542, ‘689, ‘941, and ‘847 applications.
With regard to the intended outcomes recited in claim 1 of achieving a percentage decrease of about 60% in a population exhibiting moderate to severe erythema symptoms when measured at about 12 weeks after initial treatment of the population with the pharmaceutical composition, and wherein the percentage decrease in the population exhibiting erythema symptoms after treatment with pharmaceutical composition is at least about 10% to about 30% higher than a corresponding decrease in the population exhibiting erythema symptoms after treatment with a vehicle alone; of claim 2 wherein the percentage decrease in the population exhibiting erythema symptoms after treatment with pharmaceutical composition is at least about 18% higher than a corresponding decrease in the population exhibiting erythema symptoms after treatment with a vehicle alone; of  claim 13 wherein after about 2 weeks of treatment with the pharmaceutical composition there is no increase in erythema symptoms; and claim 14  wherein the number of patients with no erythema symptoms does not increase after treatment for about 2 weeks with the pharmaceutical composition:  The intent of Sertchook as well as the inventions of the ‘600, ‘657, ‘692, ‘809, ‘887, ‘923, ‘542, ‘689, ‘941, and ‘847 applications is to treat the rosacea and erythema derived therefrom, and BPO is disclosed to be effective for this purpose.  It also would have been prima facie obvious to optimize dose, timing of administration, and vehicle to maximize efficacy, including reducing erythema, and minimize side effects.  Specifically it would have been obvious to seek an amount and dosing schedule of BPO that would be effective without causing irritation, and to select a vehicle that reduces inflammation and irritation by testing several doses, and administration schedules and by including inactive ingredients in the vehicle that are known to be soothing to skin.  By reducing inflammation and irritation, one would reduce erythema (i.e. redness).  Sertchook evaluates two different doses and reports improvement in mean IGA at the 1% dose and the 5% dose over vehicle control (0195 and figure 1), thus there appears to be a relationship between dose and efficacy, although not for all measures: the 1% gel was comparable to the 5% gel in terms of mean inflammatory lesion count (figure 2).  Sertchook also discloses that BPO has been associated with irritation and intolerance (e.g. 0015 and 0036), therefore one of ordinary skill would have been aware that there are dose-limiting toxicities associated with BPO, in addition to the direct correlation between percent BPO and overall IGA shown in figure 1.  Sertchook also explains the following (0024): 
It has been found by the inventors of the present application that a composition comprising BPO, having dissolution rate of less than about 80%/h provides a safer and more effective treatment of rosacea with respect to the tolerance and adverse effect as compared with compositions having similar amount of pharmaceutical active agent with faster dissolution. It was shown by the inventors of the application that as the dissolution rate of BPO is lowered to less than 80%/h the treatment of a chronic skin disease such as rosacea, including its symptoms and conditions associated therewith, was dramatically improved since the controlled release of the pharmaceutical active agent was slow enough to allow for controlled and slow release of the pharmaceutical active agent over a prolonged period of time, releasing an amount of BPO able to treat the disease, symptoms and/or conditions associated with rosacea, but on the other hand not allowing for intolerance or adverse effects to appear.

In view of this disclosure, one having ordinary skill in the art would have reasonably expected to be also able to optimize BPO release rate in order to maximize efficacy (whether in terms of the IGA reported by Sertchook, or in terms of decrease in erythema).  Finally, Sertchook discloses adding the “calmative” class of excipients (0041), which one having ordinary skill would have recognized could have been included in the composition to reduce the irritating effect of BPO and thereby decrease redness (i.e. erythema).  Thus, the examiner considers it prima facie obvious to have optimized the treatment protocol to achieve the intended outcomes recited in the claims.  
With regard to claim 3, as noted above, in certain embodiments BPO is the sole pharmaceutical active ingredient in the composition.
With regard to claims 4 and 15, as noted above, an example composition contains 5% BPO.  
With regard to claims 5 and 16, the composition may be a suspension (0044).  
With regard to claims 6 and 17, Sertchook discloses treating patients with mild to severe facial rosacea patients and no mention is made of the patient have failed a prior therapy, therefore the examiner considers this to embrace using the BPO as a first line of therapy.  
With regard to claims 7 and 18, Sertchook discloses treating papulopustular rosacea (0034).
With regard to claims 8 and 19, the composition may be a cream or emulsion (0043).
With regard to claims 9-12 and 20-23, the composition provides extended release (figure 3; “the controlled release of the pharmaceutical active agent was slow enough to allow for controlled and slow release of the pharmaceutical active agent over a prolonged period of time” 0024).  The controlled release is achieved by encapsulating (0029) and/or coating the BPO (0073). 
With regard to claims 28-31, Sertchook discloses that encapsulation or microencapsulation with a metal oxide inorganic polymer shell is one means to provide controlled release but any means of controlled release of the BPO would be suitable (e.g. microsponges; 0069-0072).  It would have been prima facie obvious to use a different controlled release system for BPO, such as microsponges, because these would also accomplish the goal of slowing the release of the BPO from the composition to levels below those that cause irritation to the skin, as described at Sertchook’s para 0024.  
This is a provisional nonstatutory double patenting rejection.

Claims 1-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 16794974in view of Sertchook et al. (US 2017/0281571; publication date: 10/05/2017; cited in the IDS filed 09/30/2020). 

Inter alia, the claims of the ‘899 patent embrace a method for treating rosacea, comprising topically applying a composition (i.e. a carrier) comprising encapsulated and/or microencapsulated benzoyl peroxide.  
Although no other active agent is listed, the claims of the ‘899 patent do not specify that benzoyl peroxide is the sole active agent, nor do the recite a dosing schedule.  
Sertchook discloses a method of treatment of rosacea and a composition for topical use for treating rosacea and symptoms and conditions of rosacea (title abstract).  The composition is administered topically to the skin (0019) in a physiologically acceptable medium (i.e. a carrier; 0042). The composition contains from about 2.5 to 5 weight % of benzoyl peroxide (BPO) as the single pharmaceutical active agent in the composition (0018).  In example methods, a clinical trial is disclosed wherein the composition is applied once daily for 12 weeks and a 1% or 5% BPO gel is compared to vehicle alone (0185).  Sertchook reports outcomes of the clinical trial using the Investigator Global Assessment (IGA).  Patients were assessed specifically for inflammatory lesions (papules and pustules) at screening, baseline, weeks 4, 8, and 12, and for erythema, and telangiectasia at baseline and weeks 4, 8, and 12 (end of study).  
It would have been prima facie obvious at the effective filing date of the instant invention to deliver benzoyl peroxide in the ‘899 method as the sole active agent to treat rosacea.  One having ordinary skill in the art would have recognized this as a suitable substance for single agent treatment of rosacea in view of Sertchook who discloses that 12 weeks of treatment with a composition containing from 2.5-10 % BPO alone can reduced symptoms of rosacea, specifically papulopustular rosacea (see example method).  Sertchook discloses further that encapsulated compositions can provide extended release of BPO.  It would have been prima facie obvious to follow the dosing regimen of once daily for 12 weeks because Sertchook discloses this to be effective in an example method.  
With regard to the intended outcomes recited in claim 1 of achieving a percentage decrease of about 60% in a population exhibiting moderate to severe erythema symptoms when measured at about 12 weeks after initial treatment of the population with the pharmaceutical composition, and wherein the percentage decrease in the population exhibiting erythema symptoms after treatment with pharmaceutical composition is at least about 10% to about 30% higher than a corresponding decrease in the population exhibiting erythema symptoms after treatment with a vehicle alone; of claim 2 wherein the percentage decrease in the population exhibiting erythema symptoms after treatment with pharmaceutical composition is at least about 18% higher than a corresponding decrease in the population exhibiting erythema symptoms after treatment with a vehicle alone; of  claim 13 wherein after about 2 weeks of treatment with the pharmaceutical composition there is no increase in erythema symptoms; and claim 14  wherein the number of patients with no erythema symptoms does not increase after treatment for about 2 weeks with the pharmaceutical composition:  The intent of Sertchook as well as the inventions of the ‘899 patent is to treat the rosacea and erythema derived therefrom, and BPO is disclosed to be effective for this purpose.  It also would have been prima facie obvious to optimize dose, timing of administration, and vehicle to maximize efficacy, including reducing erythema, and minimize side effects.  Specifically it would have been obvious to seek an amount and dosing schedule of BPO that would be effective without causing irritation, and to select a vehicle that reduces inflammation and irritation by testing several doses, and administration schedules and by including inactive ingredients in the vehicle that are known to be soothing to skin.  By reducing inflammation and irritation, one would reduce erythema (i.e. redness).  Sertchook evaluates two different doses and reports improvement in mean IGA at the 1% dose and the 5% dose over vehicle control (0195 and figure 1), thus there appears to be a relationship between dose and efficacy, although not for all measures: the 1% gel was comparable to the 5% gel in terms of mean inflammatory lesion count (figure 2).  Sertchook also discloses that BPO has been associated with irritation and intolerance (e.g. 0015 and 0036), therefore one of ordinary skill would have been aware that there are dose-limiting toxicities associated with BPO, in addition to the direct correlation between percent BPO and overall IGA shown in figure 1.  Sertchook also explains the following (0024): 
It has been found by the inventors of the present application that a composition comprising BPO, having dissolution rate of less than about 80%/h provides a safer and more effective treatment of rosacea with respect to the tolerance and adverse effect as compared with compositions having similar amount of pharmaceutical active agent with faster dissolution. It was shown by the inventors of the application that as the dissolution rate of BPO is lowered to less than 80%/h the treatment of a chronic skin disease such as rosacea, including its symptoms and conditions associated therewith, was dramatically improved since the controlled release of the pharmaceutical active agent was slow enough to allow for controlled and slow release of the pharmaceutical active agent over a prolonged period of time, releasing an amount of BPO able to treat the disease, symptoms and/or conditions associated with rosacea, but on the other hand not allowing for intolerance or adverse effects to appear.

In view of this disclosure, one having ordinary skill in the art would have reasonably expected to be also able to optimize BPO release rate in order to maximize efficacy (whether in terms of the IGA reported by Sertchook, or in terms of decrease in erythema).  Finally, Sertchook discloses adding the “calmative” class of excipients (0041), which one having ordinary skill would have recognized could have been included in the composition to reduce the irritating effect of BPO and thereby decrease redness (i.e. erythema).  Thus, the examiner considers it prima facie obvious to have optimized the treatment protocol to achieve the intended outcomes recited in the claims.  
With regard to claim 3, as noted above, in certain embodiments BPO is the sole pharmaceutical active ingredient in the composition.
With regard to claims 4 and 15, as noted above, an example composition contains 5% BPO.  
With regard to claims 5 and 16, the composition may be a suspension (0044).  
With regard to claims 6 and 17, Sertchook discloses treating patients with mild to severe facial rosacea patients and no mention is made of the patient have failed a prior therapy, therefore the examiner considers this to embrace using the BPO as a first line of therapy.  
With regard to claims 7 and 18, Sertchook discloses treating papulopustular rosacea (0034).
With regard to claims 8, 19, 24, 25, 32-35, the composition may be a cream or emulsion (i.e. a composition comprising a fatty or oily phase; 0043).
With regard to claims 9-12 and 20-23, and 26-31 the composition provides extended release (figure 3; “the controlled release of the pharmaceutical active agent was slow enough to allow for controlled and slow release of the pharmaceutical active agent over a prolonged period of time” 0024).  The controlled release is achieved by encapsulating with a metal oxide or semi-metal oxide shell and/or coating the BPO (i.e. the invention embraces either encapsulated or coated BPO; 0069-0073). 

Claims 1-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over 

claims 41, 42, 45-49 of copending Application No. 12/,525,331;
claims 1-12 of copending Application No. 17/002,266;
claims 21-30 of copending Application No. 17/023,625;
claims 1-15 and 17-31 of copending Application No. 17/327,724; and
claims 1-8 of copending Application No. 17/340,334

Sertchook et al. (US 2017/0281571; publication date: 10/05/2017; cited in the IDS filed 09/30/2020).

Inter alia, the claims of the ‘331, ‘266, 625, ‘724, and ‘334 applications embrace a method for treating rosacea, comprising topically applying a composition (i.e. a carrier) comprising encapsulated and/or microencapsulated benzoyl peroxide.  
Although no other active agent is listed, the claims of the ‘331, ‘266, 625, ‘724, and ‘334 application do not specify that benzoyl peroxide is the sole active agent, nor do the recite a dosing schedule.  
Sertchook discloses a method of treatment of rosacea and a composition for topical use for treating rosacea and symptoms and conditions of rosacea (title abstract).  The composition is administered topically to the skin (0019) in a physiologically acceptable medium (i.e. a carrier; 0042). The composition contains from about 2.5 to 5 weight % of benzoyl peroxide (BPO) as the single pharmaceutical active agent in the composition (0018).  In example methods, a clinical trial is disclosed wherein the composition is applied once daily for 12 weeks and a 1% or 5% BPO gel is compared to vehicle alone (0185).  Sertchook reports outcomes of the clinical trial using the Investigator Global Assessment (IGA).  Patients were assessed specifically for inflammatory lesions (papules and pustules) at screening, baseline, weeks 4, 8, and 12, and for erythema, and telangiectasia at baseline and weeks 4, 8, and 12 (end of study).  
It would have been prima facie obvious at the effective filing date of the instant invention to deliver benzoyl peroxide in the ‘331, ‘266, 625, ‘724, and ‘334 methods as the sole active agent to treat rosacea.  One having ordinary skill in the art would have recognized this as a suitable substance for single agent treatment of rosacea in view of Sertchook who discloses that 12 weeks of treatment with a composition containing from 2.5-10 % BPO alone can reduced symptoms of rosacea, specifically papulopustular rosacea (see example method).  Sertchook discloses further that encapsulated compositions can provide extended release of BPO.  It would have been prima facie obvious to follow the dosing regimen of once daily for 12 weeks because Sertchook discloses this to be effective in an example method.  
With regard to the intended outcomes recited in claim 1 of achieving a percentage decrease of about 60% in a population exhibiting moderate to severe erythema symptoms when measured at about 12 weeks after initial treatment of the population with the pharmaceutical composition, and wherein the percentage decrease in the population exhibiting erythema symptoms after treatment with pharmaceutical composition is at least about 10% to about 30% higher than a corresponding decrease in the population exhibiting erythema symptoms after treatment with a vehicle alone; of claim 2 wherein the percentage decrease in the population exhibiting erythema symptoms after treatment with pharmaceutical composition is at least about 18% higher than a corresponding decrease in the population exhibiting erythema symptoms after treatment with a vehicle alone; of  claim 13 wherein after about 2 weeks of treatment with the pharmaceutical composition there is no increase in erythema symptoms; and claim 14  wherein the number of patients with no erythema symptoms does not increase after treatment for about 2 weeks with the pharmaceutical composition:  The intent of Sertchook as well as the inventions of the ‘331, ‘266, 625, ‘724, and ‘334 applications is to treat the rosacea and erythema derived therefrom, and BPO is disclosed to be effective for this purpose.  It also would have been prima facie obvious to optimize dose, timing of administration, and vehicle to maximize efficacy, including reducing erythema, and minimize side effects.  Specifically it would have been obvious to seek an amount and dosing schedule of BPO that would be effective without causing irritation, and to select a vehicle that reduces inflammation and irritation by testing several doses, and administration schedules and by including inactive ingredients in the vehicle that are known to be soothing to skin.  By reducing inflammation and irritation, one would reduce erythema (i.e. redness).  Sertchook evaluates two different doses and reports improvement in mean IGA at the 1% dose and the 5% dose over vehicle control (0195 and figure 1), thus there appears to be a relationship between dose and efficacy, although not for all measures: the 1% gel was comparable to the 5% gel in terms of mean inflammatory lesion count (figure 2).  Sertchook also discloses that BPO has been associated with irritation and intolerance (e.g. 0015 and 0036), therefore one of ordinary skill would have been aware that there are dose-limiting toxicities associated with BPO, in addition to the direct correlation between percent BPO and overall IGA shown in figure 1.  Sertchook also explains the following (0024): 
It has been found by the inventors of the present application that a composition comprising BPO, having dissolution rate of less than about 80%/h provides a safer and more effective treatment of rosacea with respect to the tolerance and adverse effect as compared with compositions having similar amount of pharmaceutical active agent with faster dissolution. It was shown by the inventors of the application that as the dissolution rate of BPO is lowered to less than 80%/h the treatment of a chronic skin disease such as rosacea, including its symptoms and conditions associated therewith, was dramatically improved since the controlled release of the pharmaceutical active agent was slow enough to allow for controlled and slow release of the pharmaceutical active agent over a prolonged period of time, releasing an amount of BPO able to treat the disease, symptoms and/or conditions associated with rosacea, but on the other hand not allowing for intolerance or adverse effects to appear.

In view of this disclosure, one having ordinary skill in the art would have reasonably expected to be also able to optimize BPO release rate in order to maximize efficacy (whether in terms of the IGA reported by Sertchook, or in terms of decrease in erythema).  Finally, Sertchook discloses adding the “calmative” class of excipients (0041), which one having ordinary skill would have recognized could have been included in the composition to reduce the irritating effect of BPO and thereby decrease redness (i.e. erythema).  Thus, the examiner considers it prima facie obvious to have optimized the treatment protocol to achieve the intended outcomes recited in the claims.  
With regard to claim 3, as noted above, in certain embodiments BPO is the sole pharmaceutical active ingredient in the composition.
With regard to claims 4 and 15, as noted above, an example composition contains 5% BPO.  
With regard to claims 5 and 16, the composition may be a suspension (0044).  
With regard to claims 6 and 17, Sertchook discloses treating patients with mild to severe facial rosacea patients and no mention is made of the patient have failed a prior therapy, therefore the examiner considers this to embrace using the BPO as a first line of therapy.  
With regard to claims 7 and 18, Sertchook discloses treating papulopustular rosacea (0034).
With regard to claims 8, 19, 24, 25, and 32-35,  the composition may be a cream or emulsion (i.e. a composition comprising an oily phase or a fatty phase; 0043).
With regard to claims 9-12 and 20-23, the composition provides extended release (figure 3; “the controlled release of the pharmaceutical active agent was slow enough to allow for controlled and slow release of the pharmaceutical active agent over a prolonged period of time” 0024).  The controlled release is achieved by encapsulating (0029) and/or coating the BPO (0073). 
With regard to claims 9-12 and 20-23, and 26-31 the composition provides extended release (figure 3; “the controlled release of the pharmaceutical active agent was slow enough to allow for controlled and slow release of the pharmaceutical active agent over a prolonged period of time” 0024).  The controlled release is achieved by encapsulating with a metal oxide or semi-metal oxide shell and/or coating the BPO (i.e. the invention embraces either encapsulated or coated BPO; 0069-0073). 
This is a provisional nonstatutory double patenting rejection.



Response to Arguments
Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive. 

Throughout pages 34-53, Applicant argues that an analysis to assess non-statutory double patenting involves a comparison of the claims at issue with what invention is claimed in the earlier patent and that only the claims of the asserted patent can be considered and that other references can be used to interpret that claims of the cited patent or patent application but cannot be used as prior art.  Applicant argues that the Office is impermissibly relying on Sertchook in the non-statutory double patenting rejections.  Throughout pages 34-53, Applicant argues that Since the Office is relying on Sertchook as prior art the Applicant respectfully submits that Sertchook be removed from the rejections or that the rejections be withdrawn.  
Applicant is referred to MPEP 804: The doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent. The public policy behind this doctrine is that: The public should . . . be able to act on the assumption that upon the expiration of the patent it will be free to use not only the invention claimed in the patent but also modifications or variants which would have been obvious to those of ordinary skill in the art at the time the invention was made, taking into account the skill in the art and prior art other than the invention claimed in the issued patent.  (Emphasis added.) 
Therefore, the examiner should take into account what was understood in the art at the time the instant invention was filed.  That is to say, citation of secondary references is appropriate and indeed common practice in a nonstatutory double patenting rejection.  
Applicant’s citations of Ortho Pharm. Corp. vs. Smith etc. are not relevant to the instant case where a separate secondary reference has been cited in combination with the claims of the issued patents or copending applications.  Ortho Pharm. Corp. vs. Smith addresses the propriety of relying upon the specification of the patent or application whose claims have been cited against the rejected claims.  This in no way precludes looking to the prior art in general to determine what would have been known and obvious to one of ordinary skill.  

	Throughout pages 35-53, Applicant argues that if the rejections under 35 USC 102 and 103 are withdrawn, the double patenting rejections should also be withdrawn.
The arguments and affidavit traversing the anticipation and obviousness rejections were not persuasive for the reasons set forth below and accordingly the nonstatutory double patenting rejections are also maintained.  

Throughout pages 38-53 of the remarks, Applicant replicates the claims at issue in the copending applications and issued patents cited against the instant claims and contrasts them with the instant claims.  This is followed by an assertion that no right of exclusivity conferred by the issued patents or copending applications is extended by any of the instant claims. 
This argument is not persuasive because it does not address any of the specific rationale laid out by the examiner in the rejections above regarding the conclusion that the inventions claimed by the copending applications and issued patents cited above are not patentably distinct in the instant invention, as claimed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-36 are rejected under 35 U.S.C. 103 as being unpatentable over Sertchook et al. (US 9,687,465; issue date: 06/27/2017) in view of in view of Sertchook et al. (US 2017/0281571; publication date: 10/05/2017; cited in the IDS filed 09/30/2020). 

Claims 1-36 are rejected under 35 U.S.C. 103 as being unpatentable over

Sertchook et al. (US20180147165; publication date: 05/31/2018; effectively filed date: 11/27/2012; available as prior art under 35 USC 102(a)(1) and 102 (a)(2); PGPub of copending Application No. 15/879,600); and

Sertchook et al. (US20200405665; publication date: 12/31/2020; effectively filed date 11/27/2012; available as prior art under 35 USC 102(a)(2); PGPub of copending Application No. 17/016,542);

in view of in view of Sertchook et al. (US 2017/0281571; publication date: 10/05/2017; cited in the IDS filed 09/30/2020). 

Claims 1-36 are rejected under 35 U.S.C. 103 as being unpatentable over Toledano et al (US 20100016443; publication date: 01/21/2010; PGPub of copending Application No. 12/,525,331) in view of Sertchook et al. (US 2017/0281571; publication date: 10/05/2017; cited in the IDS filed 09/30/2020).

In each rejection above, the claims are rejected as obvious under 35 USC 103 exactly as set forth in the double patenting rejection above.


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 9-15, 20-23, 26, 27, and 36 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sertchook et al. (US 2017/0281571; publication date: 10/05/2017; cited in the IDS filed 09/30/2020).

Sertchook discloses a method of treatment of rosacea and a composition for topical use for treating rosacea and symptoms and conditions of rosacea (title abstract).  The composition is administered topically to the skin (0019) in a physiologically acceptable medium (i.e. a carrier; 0042). The composition contains from about 2.5 to 5 weight % of benzoyl peroxide (BPO) as the single pharmaceutical active agent in the composition (0018).  In example methods, a clinical trial is disclosed wherein the composition is applied once daily for 12 weeks and a 1% or 5% BPO gel is compared to vehicle alone (0185).  Sertchook reports outcomes of the clinical trial using the Investigator Global Assessment (IGA).  Patients were assessed specifically for inflammatory lesions (papules and pustules) at screening, baseline, weeks 4, 8, and 12, and for erythema, and telangiectasia at baseline and weeks 4, 8, and 12 (end of study).  
With regard to the intended outcomes recited in claim 1 of achieving a percentage decrease of about 60% in a population exhibiting moderate to severe erythema symptoms when measured at about 12 weeks after initial treatment of the population with the pharmaceutical composition, and wherein the percentage decrease in the population exhibiting erythema symptoms after treatment with pharmaceutical composition is at least about 10% to about 30% higher than a corresponding decrease in the population exhibiting erythema symptoms after treatment with a vehicle alone; of claim 2 wherein the percentage decrease in the population exhibiting erythema symptoms after treatment with pharmaceutical composition is at least about 18% higher than a corresponding decrease in the population exhibiting erythema symptoms after treatment with a vehicle alone; of  claim 13 wherein after about 2 weeks of treatment with the pharmaceutical composition there is no increase in erythema symptoms; and claim 14  wherein the number of patients with no erythema symptoms does not increase after treatment for about 2 weeks with the pharmaceutical composition:  Sertchook does not report the outcome of treatment on erythema but all of the active method steps recited in the instant claims are disclosed by Sertchook.  Specifically, Sertchook discloses steps of topically administering to a patient suffering from rosacea a composition comprising BPO as the sole pharmaceutically active agent and containing BPO at 5% by weight in a pharmaceutically acceptable carrier for 12 weeks.  The claimed invention differs from Sertchook only in the reported outcome of treatment, as noted above.  As all of the active method steps disclosed by Sertchook fall within the scope of the instant claims, the examiner considers the requisite outcome to be inherent.  In the alternative, the intent of Sertchook is to treat the rosacea and erythema derived therefrom, and BPO is disclosed to be effective for this purpose.  It also would have been prima facie obvious to optimize dose, timing of administration, and vehicle to maximize efficacy, including reducing erythema, and minimize side effects.  Specifically it would have been obvious to seek an amount and dosing schedule of BPO that would be effective without causing irritation, and to select a vehicle that reduces inflammation and irritation by testing several doses, and administration schedules and by including inactive ingredients in the vehicle that are known to be soothing to skin.  By reducing inflammation and irritation, one would reduce erythema (i.e. redness).  Sertchook evaluates two different doses and reports improvement in mean IGA at the 1% dose and the 5% dose over vehicle control (0195 and figure 1), thus there appears to be a relationship between dose and efficacy, although not for all measures: the 1% gel was comparable to the 5% gel in terms of mean inflammatory lesion count (figure 2).  Sertchook also discloses that BPO has been associated with irritation and intolerance (e.g. 0015 and 0036), therefore one of ordinary skill would have been aware that there are dose-limiting toxicities associated with BPO, in addition to the direct correlation between percent BPO and overall IGA shown in figure 1.  Sertchook also explains the following (0024): 
It has been found by the inventors of the present application that a composition comprising BPO, having dissolution rate of less than about 80%/h provides a safer and more effective treatment of rosacea with respect to the tolerance and adverse effect as compared with compositions having similar amount of pharmaceutical active agent with faster dissolution. It was shown by the inventors of the application that as the dissolution rate of BPO is lowered to less than 80%/h the treatment of a chronic skin disease such as rosacea, including its symptoms and conditions associated therewith, was dramatically improved since the controlled release of the pharmaceutical active agent was slow enough to allow for controlled and slow release of the pharmaceutical active agent over a prolonged period of time, releasing an amount of BPO able to treat the disease, symptoms and/or conditions associated with rosacea, but on the other hand not allowing for intolerance or adverse effects to appear.

In view of this disclosure, one having ordinary skill in the art would have reasonably expected to be also able to optimize BPO release rate in order to maximize efficacy (whether in terms of the IGA reported by Sertchook, or in terms of decrease in erythema).  Finally, Sertchook discloses adding the “calmative” class of excipients (0041), which one having ordinary skill would have recognized could have been included in the composition to reduce the irritating effect of BPO and thereby decrease redness (i.e. erythema).  Thus, the examiner also considers it prima facie obvious to have optimized the treatment protocol to achieve the intended outcomes recited in the claims.  
With regard to claims 3 and 36, as noted above, in certain embodiments BPO is the sole pharmaceutical active ingredient in the composition.
With regard to claims 4 and 15, as noted above, an example composition contains 5% BPO.  
With regard to claims 9-12 and 20-23, the composition provides extended release (figure 3; “the controlled release of the pharmaceutical active agent was slow enough to allow for controlled and slow release of the pharmaceutical active agent over a prolonged period of time” 0024).  The controlled release is achieved by encapsulating (0029) and/or coating the BPO (0073). 
With regard to claims 26 and 27, the particles in Sertchook are encapsulated in a metal oxide shell (0164).  

Claims 5-8, 16-19, 24, 25, 28-35 are rejected under 35 U.S.C. 103 as obvious over Sertchook et al. (US 2017/0281571; publication date: 10/05/2017; cited in the IDS filed 09/30/2020) 1-4, 9-15, 20-23, 26, 27 and 36 and as described below.

The relevant disclosure of Sertchook is set forth above.  Claims 1-4, 9-15, and 20-23 are rejected as anticipated or in the alternative as obvious over Sertchook.  Claims  5-8 and 16-19 are considered obvious for as follows: 
With regard to claims 5 and 16, the composition may be a suspension (0044).  
With regard to claims 6 and 17, Sertchook discloses treating patients with mild to severe facial rosacea patients and no mention is made of the patient have failed a prior therapy, therefore the examiner considers this to embrace using the BPO as a first line of therapy.  
With regard to claims 7 and 18, Sertchook discloses treating papulopustular rosacea (0034).
With regard to claims 8, 19, 24, 25, and 32-35, the composition may be a cream or emulsion (i.e. a composition with a fatty and/or oily phase (0043).
With regard to claims 28-31, Sertchook discloses that encapsulation or microencapsulation with a metal oxide inorganic polymer shell is one means to provide controlled release but any means of controlled release of the BPO would be suitable (e.g. microsponges; 0069-0072).  It would have been prima facie obvious to use a different controlled release system for BPO, such as microsponges, because these would also accomplish the goal of slowing the release of the BPO from the composition to levels below those that cause irritation to the skin, as described at Sertchook’s para 0024.  

Response to Arguments
Applicant's arguments as well as the declaration, both filed 08/11/2022, have been fully considered but they are not persuasive. 

Response to Declaration:
On pages 6-7 of the declaration, Declarant argues that one of ordinary skill in the art would have understood that an improvement in IGA relative to baseline may not correlate with a particular symptom and that one would also understand that a percent change in mean inflammatory lesion count as described in the Sertchook publications is different from a percent decrease in a population exhibiting moderate to severe erythema symptoms as recited in claim 1.  On page 8, analogous arguments are presented with respect to claim 13.  On page 7, Declarant argues that none of the Sertchook publications describe any outcome of E-BPO on erythema.  
These arguments ignore the express rationales set forth in the rejection and discussed in more detail below underlying the inherency conclusion with regard to effect on erythema and in the alternative the obviousness conclusion with respect to optimizing BPO release rate from Sertchook’s extended release formulation to maximize treatment efficacy and minimize negative side effects of the composition.  See further discussion of this point in the Response to Arguments section below.  

On pages 7 and 8, Declarant argues further that Sertchook discloses subjects with mild to severe facial rosacea and in contrast the claim recites regimens for treatment of moderate to severe erythema.  
Sertchook evaluated patients having mild to severe rosacea, therefore patients having severe rosacea were included in the study and this limitation is taught.  Moreover, as also noted below, Sertchook discloses a patient suffering from severe rosacea erythema (0192).  

On page 7, Declarant argues that one of ordinary skill in the art would not have considered the claimed outcomes for erythema after 12 weeks of treatment to be present in Sertchook. On pages 7-8, Declarant argues that Sertchook describes success related to IGA or reduction in inflammatory lesions and does not describe or suggests results of erythema.
Whether or not one having ordinary skill in the art would have recognized a feature is not relevant to an inherency analysis.  See MPEP 2112(II).  The inherent feature need not be recognized at the time of the invention.  

On pages 8 and 9, Declarant argues that one of ordinary skill would have understood that topical administration of BPO was associated with skin irritation and this would not reduce and in fact could increase erythema in a rosacea subject.
This argument is discussed in detail in the Response to Arguments section below.  Briefly, Sertchook appreciated the problem with BPO exposure and skin irritation and in fact, Sertchook’s extended release BPO formulation solves this problem by slowing release of BPO such that effective but non-irritating concentrations of BPO are achieved on the surface of the skin for a duration sufficient to treat symptoms of rosacea without causing unwanted side effects such as inflammation.  

On pages 10-11 Declarant presents analogous arguments with respect to the Toledano publications.  
Toledano ‘927, Toledano ’899 and Toledano ‘985 are no longer cited under 35 USC 103 against the instant claims.   
With regard to Toledano ‘443, Declarant argues that Toledano ‘443 teaches BPO as an anti-acne agent and therefore the instant claims, directed to methods of treating rosacea erythema, are non-obvious.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

With regard to Declarant’s assertion of unexpected results on pages 2-4, please see the discussion of the burden on Applicant to overcome an obviousness rejection with a persuasive showing of unexpected results in the “Response to Arguments” section below.  

On page 13, Declarant argues that Applicant’s important discovery occurred after many years of clinical studies at the cost of tens of millions of dollars.
Cost incurred by Applicant and duration of research are not factors under evaluation in an obviousness analysis under 35 USC 103.  See MPEP 2143 and 2144.  


Response to Arguments:

On page 12, Applicant asserts Sertchook does not describe a regimen as recited in claim 1.  On page 13, Applicant asserts that one would not have considered Sertchook to describe, teach or suggest that a pharmaceutical composition comprising about 2.5% w/w to about 10% w/w benzoyl peroxide as the only active ingredient would achieve a percentage decrease of about 60% in a population exhibiting moderate to severe erythema symptoms when measured at about 12 weeks after initial treatment of the population with the pharmaceutical composition and wherein the percentage decrease in the population exhibiting moderate to severe erythema symptoms after treatment with pharmaceutical composition is at least about 10% to about 30 % higher than a corresponding decrease in the population exhibiting moderate to severe erythema symptoms after treatment with a vehicle alone.  Applicant asserts that Sertchook does not describe any effects achieved by topical administration of BPO for the treatment of moderate to severe erythema symptoms in rosacea patients therefore Sertchook does not disclose, teach, or suggest the regimen of claim 1.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Specifically, the above is a mere assertion and fails to address the specific explanation provided in the rejection supra as to how each and every element of the claimed invention is taught in the prior art.  No traversal of the examiner’s rationale underlying the inherency conclusion with respect to limitations not overtly taught by Sertchook has been put forth and accordingly the examiner maintains the opinion that the preponderance of the evidence supports the inherency conclusion for the reasons detailed above.  Although Sertchook does not report the outcome of treatment on erythema at 12 weeks, all of the active method steps recited in the instant claims are disclosed by Sertchook.  Specifically, Sertchook discloses steps of topically administering to a patient suffering from mild to severe rosacea a composition comprising BPO as the sole pharmaceutically active agent and containing BPO at 5% by weight in a pharmaceutically acceptable carrier for 12 weeks.  The claimed invention differs from Sertchook only in the reported outcome of treatment, as noted above.  As all of the active method steps disclosed by Sertchook fall within the scope of the instant claims, the examiner considers the requisite outcome to be inherent.  
Sertchook also explains the following (0024): 
It has been found by the inventors of the present application that a composition comprising BPO, having dissolution rate of less than about 80%/h provides a safer and more effective treatment of rosacea with respect to the tolerance and adverse effect as compared with compositions having similar amount of pharmaceutical active agent with faster dissolution. It was shown by the inventors of the application that as the dissolution rate of BPO is lowered to less than 80%/h the treatment of a chronic skin disease such as rosacea, including its symptoms and conditions associated therewith, was dramatically improved since the controlled release of the pharmaceutical active agent was slow enough to allow for controlled and slow release of the pharmaceutical active agent over a prolonged period of time, releasing an amount of BPO able to treat the disease, symptoms and/or conditions associated with rosacea, but on the other hand not allowing for intolerance or adverse effects to appear.

In view of the foregoing disclosure it is the composition disclosed by Sertchook, providing delayed release of BPO, that allows for avoidance of the negative side effects when BPO is applied in high amounts.  Because the composition disclosed by Sertchook appears to be identical to the claimed composition, the application steps appear to be identical, and because the patient population is the same (the “mild to severe facial rosacea” evaluated in Sertchook’s example 7, thus severe facial rosacea was evaluated (0185) and this embraces the “moderate to severe erythema” recited in the instant claims; see also para 0192 which describes some of the study patients as having severe rosacea erythema), the outcome regarding percent diminished erythema must necessarily already be present.  Further support for the examiner’s position that Sertchook discloses a method employing the same extended release BPO formulations as those employed in the instant method can be found at page 22 of the instant specification where the tested E-BPO formulations are disclosed to have been manufactured according to inter alia US 2017/0281571 (i.e. the same Sertchook rejection cited above)).  
Importantly, the examiner notes that the claim requires “the percentage decrease in the population exhibiting moderate to severe erythema symptoms after treatment with [the]pharmaceutical composition” to be “at least about 10% to about 30% higher than a corresponding decrease in the population exhibiting moderate to severe erythema symptoms after treatment with a vehicle alone”.  The claim does not specify the identity of the vehicle and as such the term “a vehicle” embraces substances such as ethanol (a frequently used vehicle in the pharmaceutical arts) or pure water containing no skin calming ingredients.  The scope of “a vehicle” is enormous and certainly embraces compositions and substance that would have no effect whatsoever on the erythema symptoms or would worsen the erythema symptoms of a rosacea patient.  Treatment with the delayed release BPO particles formulated in the skin soothing vehicles of Sertchook would inarguably improve erythema over many of the vehicles embraced by the instant claims as they are currently worded.  For this reason as well, the claim is considered anticipated.  

On page 14, Applicant presents an analogous argument to the one described above for claim 13.  
For the same reasons as described for claim 1, the examiner maintains the opinion that the preponderance of the evidence supports the conclusion that the outcome of “no increase in erythema symptoms” “after about 2 weeks” of treatment with the BPO composition according to the instant invention is inherent in Sertchook’s method.  The composition employed (delayed release BPO such that negative side effects are avoided), the patient population (mild to severe rosacea patients, some exhibiting severe rosacea erythema), and the method steps are all identical, and thus the outcome at 2 weeks must also be the same even though it is not expressly reported by Sertchook.  Applicant has not pointed to any difference between Sertchook’s method and the method recited in the instant claims that would lead to an outcome other than that recited in the instant claims therefore the examiner maintains the anticipation conclusion.  

On pages 14-15, the examiner cites the reasons for allowance in a separate application. 
As has been established previously, each application is examined on its own merits for compliance with pertinent statutory requirements. See In re McDaniel, 293 F.3d 1379, 1387 (Fed. Cir. 2002) (“It is well settled that the prosecution of one patent application does not affect the prosecution of an unrelated application.”); In re Gyurik, 596 F.2d 1012, 1018–19 n.15 (CCPA 1979) (“Each case is determined on its own merits. In reviewing specific rejections of specific claims, this court does not consider allowed claims in other applications or patents.”); In re Wertheim, 541 F.2d 257, 264 (CCPA 1976) (“[I]t is immaterial in ex parte prosecution whether the same or similar claims have been allowed to others.”).  

On page 15, Applicant argues that one would not have envisaged in Sertchook a regimen in which BPO is administered to a subject for treatment of moderate to severe erythema as claimed nor recognized the regimens as claimed to be necessarily present in Sertchook.
Applicant’s assertion is not persuasive for the reasons detailed in the rejection and discussion above.  

On pages 15-16, Applicant argues that any inherent features of Sertchook are not relevant to a rejection for obviousness, and that the examiner cannot rely upon a feature of the prior art not recognized by those of ordinary skill as of the effective filing date in an obviousness rejection.  Applicant argues further that Sertchook does not teach or suggest the results achieved by the claimed regimens for at least the reasons that Sertchook does not describe any outcome of treatment of erythema.  Applicant argues that one of ordinary skill would not have considered the claimed outcomes to necessarily be present in Sertchook because BPO was known to cause irritation and intolerance and to increase erythema.  
For clarity, the examiner did not rely upon any inherency arguments to support the alternative obviousness conclusion.   It would have been obvious to optimize Sertchook’s protocol in order to treat symptoms of rosacea, including erythema, and in order to reduce side effects from the BPO itself, including erythema.  At para 0024 Sertchook explains:
It has been found by the inventors of the present application that a composition comprising BPO, having dissolution rate of less than about 80%/h provides a safer and more effective treatment of rosacea with respect to the tolerance and adverse effect as compared with compositions having similar amount of pharmaceutical active agent with faster dissolution. It was shown by the inventors of the application that as the dissolution rate of BPO is lowered to less than 80%/h the treatment of a chronic skin disease such as rosacea, including its symptoms and conditions associated therewith, was dramatically improved since the controlled release of the pharmaceutical active agent was slow enough to allow for controlled and slow release of the pharmaceutical active agent over a prolonged period of time, releasing an amount of BPO able to treat the disease, symptoms and/or conditions associated with rosacea, but on the other hand not allowing for intolerance or adverse effects to appear.

Although it was recognized that BPO can cause several dose-limiting side effects, the invention of Sertchook solves this problem by controlling the release of BPO at a rate where the amount is able to treat the disease, symptoms and/or conditions associated with rosacea, but on the other hand not allowing for intolerance or adverse effects to appear.  It would have been obvious to optimize the release rate of BPO to avoid all unwanted side effects of BPO exposure, including erythema, and at the same time to treat the rosacea symptoms, including erythema, by optimizing BPO release such that therapeutic, non-irritating concentrations are achieved over a sufficient duration.

On page 16 of the remarks and page 2 of the declaration, Applicant and declarant argue that the obviousness conclusion is rebutted by unexpected results which surprisingly demonstrate that, in regimens that include administration of a pharmaceutical composition containing 5% E-BPO as the only active ingredient: 1) a percentage decrease of about 60% of subjects exhibiting moderate to severe erythema was observed 12 weeks after initial administration, and that this observed decrease in erythema was at least about 10% to about 30% higher than a corresponding decrease in the population exhibiting moderate to severe erythema symptoms after treatment with vehicle; and 2) no increase in erythema symptoms was observed after two (2) weeks of treatment.  On page 3 of the declaration, Declarant reproduces data presented in the instant the specification.
Applicant is referred to MPEP 716.02(b) which details the burden on Applicant to establish that results in a side-by-side comparison to the closest prior art are unexpected and significant.  Specifically, Applicant must establish that differences in results are in fact unexpected and unobvious and are of both practical and statistical significance.  Additionally, evidence of unexpected properties must be commensurate in scope with the claims.
As explained above, the outcome is not surprising because Sertchook’s formulation is an extended release formulation that achieves therapeutic levels of BPO for a duration to treat rosacea while avoiding toxicities.  Additionally, no side by side comparison to the closest prior art, i.e. Sertchook, has been made of record, thus the examiner cannot evaluate whether there is any superior performance relative to the closest prior art.  The examiner also notes that the data are not commensurate in scope with most claims.  The data evaluate the effect of an extended release BPO (E-BPO = encapsulated BPO; see page 22 of the instant specification) formulation whereas most claims permit BPO in any form, to include unencapsulated BPO that would not have provided a release profile comparable to the E-BPO studied in the examples.  

On pages 18-19, Applicant argues that any inherent features of Sertchook are not relevant to a rejection for obviousness and asserts that Sertchook does not teach or suggest the regimen as claimed or unexpected results achieved thereby.
This argument is not persuasive for the same reasons detailed above.  

On page 20, Applicant argues that in an obviousness-type double patenting rejection the claims of the rejected patent application are compared with the claims of a single cited patent or patent application, based on the results of claim construction and not relying on the asserted patent or patent application as prior art.  On pages 21-33, this argument is replicated to traverse each of the rejections over patent applications or issued patents that also qualify as prior art.  
This argument does not make sense.  The patents and patent applications cited in the rejection are also available as prior art and the instant claims are therefore rejected under 35 USC 103 exactly as set forth in the double patenting rejections.  Also, as noted above, citation of a secondary prior art reference is a common practice in double patenting rejections as it may be necessary to determine modifications or variants which would have been obvious to those of ordinary skill in the art at the time the invention was made, taking into account the skill in the art and prior art other than the invention claimed in the issued patent.  

Throughout pages 20-33, Applicant states the teachings of each individual published patent application or issued patent cited under 35 USC 103 against the instant claims and asserts that Sertchook ‘571 does not cure the deficiencies in the teachings of the primary references.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

On page 33, Applicant makes the same argument presented earlier in the remarks asserting unexpected results to overcome the obviousness rejection.
Applicant’s assertion of unexpected results is not persuasive for the reasons detailed above.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617